The ' Vice-Chancellor,
A novel question is presented here. Although the defendant denies á marriage de facto, he . , , has not denied cohabitation, or living together, nor the great cruelty set forth in the bill. .At this stage of the suit, I do not think the plea sufficient to prevent the granting of the application. In Smyth v. Smyth, 2 Adams, 254, the!' court, in effect, granted temporary alimony, when in point of form it could not allot it to the wife until the fact of marriage was either proved or confessed by the.husband.
I shall direct a reference to -a master to 'ascertain the amount-which ought to be. allowed, according as the circumstances of the defendant may appear before him.
Ordered accordingly.